 PALESTINE BOTTLING CO.Palestine Coca Cola Bottling Co., Inc. and DixieArmstrong. Case 16-CA-1017029 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 17 March 1983 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheCharging Party filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order.2ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.t The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.2 On 24 February 1984 the Board granted a joint motion to sever casesand motion to approve withdrawal and severed the instant case fromCases 16-CA-9424, 16-CA-9651, 16-CA-10156, 16-CA-10257, and 16-CA-10394.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thecomplaint in this case originally issued November 24,1980,' and thereafter was amended several times. Theissues herein are generally whether Respondent engagedin a number of specified practices which interfered with,restrained, or coerced employees in violation of Section8(a)(1) of the National Labor Relations Act, discriminat-ed to discourage union membership in violation of Sec-tion 8(a)(3) of said Act, and refused to bargain collec-tively in violation of Section 8(a)(5) of said Act. Thecase was tried before me at Palestine, Texas, from June 7through 11, 1982, inclusive.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after considering thebriefs filed by the General Counsel, attorney for Charg-ing Party Armstrong, and attorney for Respondent, Imake the followingI All dates are in 1980 unless otherwise stated.269 NLRB No. 130FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a Texas corporation engaged in the bot-tling and distribution of carbonated beverages at Pales-tine, Texas. During the 12-month period proceeding thecomplaint, in the course and conduct of its business oper-ations Respondent purchased and received at Palestineproducts, goods, and materials valued in excess of$50,000 directly from points outside the State of Texas.Respondent admits, and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the National Labor Relations Act. It alsoadmits, and I find, that the United Food and CommercialWorkers Union, Local 210, affiliated with the UnitedFood and Commercial Workers International Union,hereinafter the Union, is a labor organization within themeaning of Section 2(5) of the Act, and that all full-timeand regular part-time employees employed at the Re-spondent's Palestine facility, excluding all casual employ-ees, guards, watchmen, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act.II. INTERFERING WITH, RESTRAINING, OR COERCINGEMPLOYEESA. Interrogation of EmployeesAt all times mentioned herein Clint Surles was Re-spondent's president, Leon Main was general manager,Chris Smith was sales manager, and Joy Brazziel wasoffice manager. A number of employees testified thatthey were interrogated by them, after the start of theUnion's organizational campaign, as follows.Jimmy McEuen, a route salesman, testified that inAugust Main asked him, "what kind of Union were westarting"; that, in September, the day after the first unionmeeting, Main asked what he thought of the first unionmeeting; that in mid-October, Main asked if he thoughtthe vote would go for the Union; that in November 1981the day after visiting another employee with the unionrepresentative, Main asked, "How did you enjoy yourvisit ... last night?" Edward Hughes, a filler in the bot-tling department, testified that while working at his workstation one morning shortly before the union electionMain approached him and asked how he felt in regard tothe Union. Billy Moten testified that Main asked him inOctober 1981 whether he was going to strike with theUnion, and on another occasion he was asked the samequestion by Surles. Rhonda Streetman, an office employ-ee, testified that Brazziel asked her whether she or theother two office employees had gone to a union meetingand how they felt about the Union. Wilson Henry, aroute salesman, testified that Main asked him in Septem-ber, prior to the first union meeting, how he felt inregard to the Union. Jerry Hall, a warehouseman, testi-fied that Main asked him during his preemploymentinterview in July or August, whether or not he favoredthe Union. Morris Cook, a route serviceman, testified639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Main asked him in September whether he had"signed a Union paper" and whether he was going tovote for the Union. Frank Fletcher, a warehouseman,testified Main asked him in August whether he wasgoing to the first union meeting and, on another occa-sion, whether he was for or against the Union. WillieWalker, a forklift operator, testified that Main asked himin September whether he had signed a "Union paper"and whether he was going to vote for the Union. FrankFletcher, a warehouseman, testified Main asked him inAugust whether he was going to the first union meetingand, on another occasion, whether he was for or againstthe Union. Willie Walker testified that Main asked himwhether anyone had mentioned to him a plan to organizea union, on another occasion whether there was to be aunion meeting that night, and on still another occasionwhether he would walk a picket line in the event of astrike. Virginia Sue Williams, a production line worker,testified that Main asked her, in various conversations,"what kind of a Union are you all organizing," whostarted the Union, and who would pay her insurance ifthere were a strike.Main, Brazziel, and Surles testified as to some of thesealleged conversations, denying them or attempting to putthem in such context as not to constitute threats.2I havenot credited their denials because I find it much moreplausible that the conversations described by the employ-ees took places as stated.3That the conversations may insome instances have been innocent inquiries or commentsby management representatives does not lessen the effectof the threats implicit in management's concern withidentifying those employees who might be active in or infavor of the Union's organizational attempt. I thereforefind that Respondent violated the Act by interrogatingemployees.B. SurveillanceThe General Counsel alleges that Respondent conduct-ed a surveillance of the location of the union meetingsheld regularly on Tuesday evenings at the county court-house on the square in the center of town. Moten testi-fied that on October 20, 1981, he observed Main andSmith, in Main's truck, riding around the courthousesquare, turning their heads as if in an attempt to observewho was attending the meeting. Jerry Benge, a routesalesman, and Earline Fletcher, wife of a warehouseman,who were waiting to enter the courthouse for the meet-ing, confirmed this testimony, but they all drastically dis-Main testified that he may have asked McEuen what "kind" of unionwas being started, in a general conversation as to the proclivity of someunions to engage in violence. He specifically denied ever asking whostarted or who was sympathetic to the Union. He specifically deniedasking Sue Williams about who was to pay insurance premiums in theevent of a strike though admitting a general conversation with her on thesuperiority of Respondent's health insurance plan. Joy Brazziel testified,but not as to questioning Streetman. Surles testified and denied that heever had a conversation with Moten about the Union or a strike, or hadthreatened anyone.' Main's testimony that he had no need to ask who started or was sym-pathetic to the Union since within a month of the start of the campaignhe had that information, if accepted, would no more than indicate hisgeneral interest in identifying the individuals and the efficacy of earlyquestioning both pro- and antiunion employees.agreed in describing the route which the truck took.Both Main and Smith denied having engaged in such asurveillance, or even driving by the courthouse on thenight in question. I credit the denials of Main and Smith,particularly because there would have been no reason forsuch a surveillance since by October 1981 it was fullyknown which employees were active in the Union, theactive participants and others had bumper stickers affixedto their cars showing a lack of fear of being identified,and the employees were unable to agree on salient facts.I therefore find that no such surveillance in fact tookplace.C. Other ThreatsIn addition to the instances of interrogation and sur-veillance mentioned above, the General Counsel allegesthat by various statements Respondent threatened em-ployees in other ways.The General Counsel alleges threats of loss of employ-ment. McEuen testified that in September, the day afterthe first union meeting, Main told him he could be firedif he went out on strike, and that if Main were Respond-ent's president he would enter into surface bargaininguntil all employees went out on strike upon which hewould hire all new employees. Moten testified that inOctober 1981 Main asked whether he was going onstrike and told him that if he was "we don't need you-Itold you that before," referring to his preemploymentinterview in which Moten was told that if he was for theUnion he was not needed. Moten also testified Surlestold him during a conversation that if they went out onstrike he would not want any of the employees back, andthat Smith told him that Smith's great-great-grandmoth-er, a stockholder in Respondent, would "padlock" theplant before a union got in. Jerry Hall testified Main toldhim that in the event of a strike Respondent could hire awhole new crew. Willie Walker testified Main rhetorical-ly asked him if he thought Respondent would fire newemployees to hire back strikers. Morris Cook was askedto sign a letter stating he had not ever been, was notthen, and never while employed by Respondent wouldbecome a member of any union.Main denies suggesting to McEuen the idea of forcinga strike and replacing strikers, and denies threateningthat employees would be fired when he merely statedthat the plant would continue to operate during a strikewith new employees. Surles denies the alleged conversa-tion with Moten and that he ever told any employee thathe would not want them back if they went out on strike.Smith denies stating that his relative would close theplant rather than admitting the Union, testifying that hesaid it would be better for both the owners and the strik-ers if the business were continued rather than locking thegate and "calling it quits." Surles explains the "non-union" letter of Cook as having been necessary to obtainthe account of a prospective customer which would notpermit union members on its premises.The General Counsel also alleged threats of Respond-ent's determination to exclude the Union, and to imposemore onerous working conditions and reduce benefits.Respondent denied making such threats. McEuen testi-640 PALESTINE BOTTLING CO.fled that in mid-October Surles called a meeting andflatly stated that there would be no Union,4that at thetime of the union election Main warned him that whenvoting he should bear in mind that Respondent did nothave to assign him helpers on his route and that fromthat point on the previous practice of assigning help tohim was drastically reduced.5Hughes testified that afterthe union election Main told him he would be reduced toa 30-hour workweek and that "if you want to quit, justgo ahead out the door." Mixon testified that, at hispreemployment interview in October 1981, Main toldhim that a union had been started and "there wouldmore than likely be a strike sooner or later" and thatSurles told him that the employees would get only whathe wanted them to have regardless of the Union. Motentestified Surles told him he would not sign a contractwith the Union, that he was going to continue to run thebusiness, and that no union was going to come in.Walker testified Smith told him that in "no way" wasthere going to be a union. Williams testified Main toldher "you are all crazy if you think that Mr. Surles isgoing to negotiate with you all if it comes down to it."A number of employees testified that they were askedrhetorically who would pay for their insurance if theywent on strike and how they would make their car andhouse payments.Though the testimony as to all of these alleged threatsis contradictory I again credit that of the employees,doing so on three grounds. First, there is the corrobora-tion of McEuen's testimony that his help was cut.Second, there is the finding, later herein, that Respond-ent was not in fact bargaining in good faith with theUnion after its election. Third, there are the findingsthroughout this decision that Respondent evidencedunion animus. I therefore find that these threats consti-tuted a violation of the Act.There was also testimony that Respondent had turnedoff heaters during the winter, and removed a warehouseI Surles denied this, testifying that at the meeting he only read the fol-lowing statement.A union cannot give you anything. A union does not have a bot-tling company. It does not have trucks; it does not have jobs. Aunion doesn't have routes, doesn't have sales, doesn't have custom-ers, and it doesn't pay wages. The Palestine Coca Cola BottlingCompany has all those things.A union speaks for all employees on all issues at all times, eventhough you may not have voted for one. A union promises every-thing but it only gets for the employees what is negotiated for them.A company cannot deal with employees, but it must deal with theunion. A union is like a wall between the company and the employ-ees. Once the union becomes the representative of the employees, allbenefits of the employees are subject to negotiations, all benefits suchas vacation pay, sick pay, birthday pay, holiday pay, wages, andworking conditions.If a union is voted on, the company cannot give any raises or ad-ditional benefits to employees that have earned a raise in pay or allthose benefits by merit.Main denied failing to provide assistance as required, and Smith testi-fied that he had assigned helpers to McEuen on numerous occasions, asshown in estimates he later prepared. This was contradicted by the testi-mony of Stephens, a warehouseman assigned to help routemen, whostated that though frequently assigned to McEuen before the election,and even though McEuen's route was later enlarged, he noted a distinctreduction in assignment of himself or of others to assist McEuen andworkers who would have otherwise been given that work were assignedto personal chores such as washing cars and cutting grass for Respond-ent's stockholders.wall in order to permit circulation of cold air to makeworking conditions more arduous and to encourageunionized workers to quit.6Surles testified credibly thatthe heaters had been installed solely for protection of theproduct and had not been designed and were not effec-tive to warm the workers. This testimony seems entirelyin keeping with Respondent's attitude regarding its obli-gations to its workers. The wall was removed from thewarehouse in order to increase storage space while re-taining the OSHA required aisle space. The wall hadalso contained a 40-foot opening, and was not effectivein blocking circulation. In view of these matters, I findthat turning off the heaters and removing the wall didnot constitute violations of the Act.The General Counsel also alleged that Respondent so-licited employees' grievances in violation of the Act.Moten testified that Surles asked him what the Unioncould do for him that Surles could not, and Benge testi-fied that Surles assured him that $30,000 had been setaside to institute a pension plan. I credit both statements.When viewed as an integral part of a pattern of illegalopposition to the purposes of the Act, as evidenced byRespondent's entire course of conduct, I find that suchsolicitation constitutes a violation.The General Counsel also alleged threats of physicalharm for participating in the strike. McEuen testified thatshortly after the strike began, while visiting a customerwith fellow striker Yount, he was approached by JoelCarico, who told him he had been offered $25 to"whup" him and would run him over with his truck.The conversation was confirmed by Yount, and Caricodid not testify. Carico's responsibility at Respondent waslimited to seeing that the production line operated prop-erly, with no independent authority to act in a superviso-ry capacity. Carico's responsibilities were of a routine orclerical nature not requiring the use of independent judg-ment, and I do not find him to be a supervisor within themeaning of Section 2(11) of the Act. I find that thethreat was not made by Respondent, and not to haveconstituted a violation of the Act.Ill1. DISCRIMINATION TO DISCOURAGE UNIONMEMBERSHIPThe General Counsel alleges that Respondent discrimi-nated against employees to discourage union membershipby withholding sick pay and wages, and discriminatorydischarges. Discrimination is also alleged by withholdingmerit and longevity raises and by granting other raises inthe absence of an impasse, which are discussed in thenext section of this decision.A. Withholding Sick PayFrank Fletcher, a warehouseman and member of theUnion's negotiating team, became sick on Monday, No-vember 2, 1981, and worked only half a day, spendingthe next several weeks at home ill. The strike began onMonday, November 9, 1981, and Surles phoned Fletcherat home, explaining that he was cutting off insurance6 The complaint was amended at the hearing to include these allega-tions as unfair labor practices.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits of strikers and needed to know whether or notFletcher was with the strikers. Fletcher responded thathe was with the strikers, which ended the conversation.At that time it was Respondent's policy to give 5 days ofsick pay, but Fletcher was not paid for any of the timehe was off sick between November 2 and 9 until after hehad filed an unfair labor practice charge, on which Re-spondent gave him sick pay for one day. Brazziel testi-fied that the failure to make payment had been no morethan an oversight, but Surles was obviously aware bothof Fletcher's illness and of his identification with theUnion. At the hearing herein Fletcher responded tocross-examination that he was no longer owed any sickpay, but it was not explained why I day of sick pay cov-ered 4-1/2 days of absence. The pertinent fact, however,is that Respondent initially denied Fletcher sick pay,based on his union association, and in the circumstanceshere as a whole, I find that such denial was based onFletcher's concerted and protected activities and consti-tutes a violation of the Act.B. Withholding WagesMcEuen, Yount, Mixon, Benge, Henry, and Cook tes-tified that their final paychecks from Respondent, issuedafter the beginning of the strike, were in sums less thanthe amounts due them. Cook testified that the differencerepresented 5 hours of overtime for which he was notpaid, and the others testified that they had been told thesums reflected amounts of product shortages in the lastpay period or for periods of up to 2 months prior there-to, and in some instances also included the deposit of $9on a special leather wallet where not returned. The rou-temen all testified that the shortages alleged did not takeplace or could not have been of the volume charged.Brazziel testified on behalf of Respondent that she hadcomputed the final checks from daily records indicatinghours and shortages, and produced the records whichwere available for inspection. The General Counsel wasunable to prove that the records were incorrect or thedeductions improper, and I find that these deductions didnot constitute a violation of the Act.C. Discharge of Dixie ArmstrongThe Union's organization drive began in August. Re-spondent first employed Armstrong on September 27,and she was told at the employment interview that Re-spondent wanted someone to "stand with them." Herfirst job was as office worker for the "Dogwood Vend-ing" division which provided daily maintenance of snackand sandwich vending machines serviced by routemen.She handled cash, computed tally sheets, ordered mer-chandise, maintained current inventory, posted to a gen-eral ledger, and maintained timecards, as well as assist-ing, as did all three office workers, with answeringphones and dealing with walk-in customers.The union election was held November 21, and allthree clerical employees as well as production employeesand routemen voted. Armstrong had not been sympathet-ic to the Union, had not attended meetings or otherwiseidentified with them, but was so upset by what she con-sidered the unfairness of an antiunion film shown at acompany dinner shortly before the election that shevoted in favor of the Union.The morning after the election Brazziel was extremelyupset and claimed that "someone had lied" to her abouttheir union attitude since only five employees had votedagainst the Union. The other two clerical employeesspoke up, expounding their loyalty to Respondent, butArmstrong remained silent. After the Union won theelection all three of the clerical workers felt a change inRespondent's attitude, and two of them voluntarily leftRespondent's employ.When Rhonda Streetman, the clerical worker who didthe accounting for the beverage routes, decided to leave,Armstrong asked her about taking over the route ac-counting, which was a more difficult and a higherpaying position. Streetman passed the request to Brazziel,who interviewed Armstrong and, stating, "We like yourwork and I believe you can do the job," gave her thepromotion.The job of route accounting primarily required takingcash and reports from route salesmen, and posting cashand charges as well as volume and type of product (withsize and price variations) to customers' accounts and tothe general ledger, as well as other functions. Brazzielhad always trained the employees given this job. She hadtrained Streetman by having her sit at Brazziel's desk forat least a week to watch how the work was done, afterwhich Streetman performed the work herself, subject toBrazziel's approval, for at least another week. Streetmanthereafter still had problems daily requiring her to gethelp from Brazziel. It was several months before Street-man felt she was doing a credible job and even thenthere were occasions when she could not balance theday's operations and had to await Brazziel's return tocomplete the job.Streetman had arranged for a 3-week medical leave, toreturn for 2 additional weeks to "help out" before per-manently leaving. In the week prior to the medical leave,Armstrong sat with Streetman "for a few hours or a fewminutes each day" during which Streetman wrote downinstructions. There is a conflict of testimony as to train-ing during Stieetman's medical leave-Brazziel testifiedthat she gave Armstrong the same type of training ashad been given others, by doing the work herself for aweek while Armstrong sat with her and observed, whileArmstrong testified that she did the work and took it toBrazziel for checking. Streetman testified that duringtwo phone conversations Brazziel reported that Arm-strong was doing well on the job, but Brazziel testifiedthat she in fact had complained to Armstrong about herfailure to double-check her figures, to alphabetize certainpapers, and other items. Armstrong testified that thoughshe was unsure of herself and asked Brazziel for addi-tional training she was told by Brazziel that she was"doing fine." When Streetman returned from her medicalleave she expected to continue training Armstrong, butinstead was assigned to different work until she left per-manently. Brazziel made no written notes of her dissatis-faction until August 13 and 15, 1981, and on August 15,1981, sent Armstrong a memo stating:642 PALESTINE BOTTLING CO.The flavors on this Daily sales (8/13/81) were allmixed up. I have changed and posted to sales jour-nal. Let me tell you that this is your responsible[sic] and is just as important as getting the money/tothe bank or any other duty in this office. You needto be very careful about doing your job. I do nothave the time to stand over your shoulder to makesure you are doing everything right. Now its been 6weeks since you were placed at this desk and Ithink its time you buckle down and pay more atten-tion to your job. There are still more duties to thisdesk you are not doing. Such as give Chris dailysales figures, and writing daily sales in pencil insales journal. I need someone that will get in thereand hustle and someone I can rely on to do her jobcorrectly. Therefore its up to you. I'm going togive you 2 more weeks to show improvements.If you have any questions come see me.Please sign and date this and return to me.Armstrong testified that she did confer with Brazzielafter receiving this, and also stated that until this timeshe had been spending about one-third of her time work-ing on Dogwood Vending business. This latter is contra-dicted by the testimony of Brazziel, of Knipe, the em-ployee hired to replace Armstrong on Dogwood Vend-ing, and by the indisputable evidence of the inventoryordering book which showed that Armstrong had in factnot ordered any inventory for Dogwood Vending afterJuly 1, 1981, when she first moved to her new job. Atthe end of the 2-week period, on August 28, 1981, Braz-ziel informed Armstrong that her work had not im-proved sufficiently and that she was discharged. Arm-strong asked to be returned to the Dogwood Vendingwork, but Brazziel said that it would not be possible.The General Counsel contends that Respondent con-ceived and executed a plan to rid itself of all the officeemployees because of suspected union sympathy, thattwo of the three were persuaded to "voluntarily" leavewithin 6 to 9 months by a change in Respondent's atti-tude, and that Armstrong was promoted to a new posi-tion where either she was intentionally not given the cus-tomary and necessary training or where she was unjustlyaccused of being unable to perform adequately. In viewof Respondent's other activities showing union animus Iaccept the possibility that it would plan to rid itself ofemployees it considered suspect. In view of the evidenceof the order book I am unable to credit Armstrong's tes-timony about her continuing to spend a third of her timeon her old job, and therefore I also do not credit her dis-puted testimony that she received no training and thatshe was in fact performing the work satisfactorily. Thisbeing the case, I do not find that Armstrong was discri-minatorily discharged, or that her discharge was theresult of protected and concerted activity.IV. REFUSAL TO BARGAIN COLLECTIVELYThe General Counsel alleges that Respondent failed toengage in collective bargaining in good faith by with-holding merit and longevity increases, by unilaterallygranting raises without reaching an impasse, and by en-gaging in surface bargaining. The General Counselargues that by reason of the previously found violationsof Section 8(a)(1) and (3), and the failure to bargain col-lectively, Respondent's employees engaged not in aneconomic strike, but in an unfair labor practices strikeentitling them to reinstatement after their unconditionaloffer to return.A. Discontinued Wage IncreasesWhen Surles came to Respondent in 1978 he changedthe prior practice of giving automatic longevity wage in-creases on the employee's anniversary date to a practiceof giving "merit" increases on such date. A number ofthe General Counsel's witnesses testified that they regu-larly received such increases after 1978, whether "lon-gevity" or "merit," prior to the Union's campaign, andnot after. There was no evidence presented as to the cri-teria or methodology of giving "merit" raises. Only Wil-liams testified as to any allegation of less than adequateservice.'7However, McEuen testified that in July 1981Main told him that because of the Union's certificationRespondent would give no raises, except to nonunionemployees,suntil the issue of wages was negotiated tocompletion. Yount testified that when hired in August1981 his pay was slightly higher than other routemen be-cause Main told him that his salary could not be in-creased during negotiations with the Union, which mightbe expected to last some time. Main testified that whenMoten made a comment about "being taken care of' ifhe worked during the strike, Main responded that hecould not promise any money "because that is out, aslong as this is going on."In view of Respondent's union animus as indicated byits other activities, and on the evidence here cited, I findthat Respondent unilaterally discontinued its prior prac-tice of giving merit increases on anniversary dates. SeeIthaca Journal-News, 259 NLRB 394, 395-396 (1981).B. Granting Unilateral Wage IncreasesAt the poststrike negotiating meeting of March 24,1982, counsel for Respondent stated that he wished todiscuss only one matter-an increase from $4.50 per hourto $5 per hour for two nonstriking recent clerical em-ployees following the completion of their probationaryperiod. The union negotiators pointed out that there wasan entire proposal on the table, and that they would notlimit negotiation to a single issue. The General Coun-I Respondent's reason for denying Williams a raise was stated to havebeen her refusal to perform janitorial work in cleaning the men's restroom when directed to do so. Williams, a production line worker, consid-ered the direction to have been degrading and calculated to force her res-ignation. However, it was established that the direction was given on thesingle occasion when the employee normally performing that work wasabsent, that Williams had once voluntarily performed the work, and thatwhen Williams refused one of her female coworkers, who had also oncepreviously voluntarily performed the work, did the job. I find that theassignment of this job to Williams was for a proper business purpose, andthat her refusal to perform was a valid ground for denying a merit in-crease.a Main denied making such a statement, but I credit the testimony ofMcEuen on this point as it was born out by later happenings.I A similar unilateral wage increase was later given to one Garrett.643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel's position is that Respondent's unilateral granting ofthese wage increases in the absence of an impasse consti-tutes a breach of the duty to bargain. Respondent's posi-tion is that an impasse had been reached by the Union'srefusal to bargain to agreement on this single issue. TheGeneral Counsel's own witnesses, however, have testi-fied to Respondent's prior practice of granting increasesto employees at the end of their probationary periods. Itherefore find that the unilateral wage increases to em-ployees Rossier, Knipe, and Garrett on completion oftheir probationary periods were not violations of Re-spondent's duty to bargain.C. Surface BargainingThe bargaining intention of Respondent was openly toretain absolute control over all material aspects of em-ployee working conditions, hours, and wages, notwith-standing the Union's certification. Surles commented onnumerous occasions to various employees that theywould receive no more than he decided to give them.'°Negotiations on behalf of Respondent were carried onby its vice president and its counsel and at Surles' direc-tion were tape recorded, with the tapes then played forSurles after each bargaining session. Counsel and Surlesboth testified that counsel had full authority to negotiate,subject only to approval of the final settlement by Re-spondent's board of directors, just as union agreementwould be subject to approval of the membership. Re-spondent counsel's frequently stated attitude was thatnone of his proposals was final and that any topic wasnegotiable though the price extracted for agreementmight be considered high.Bargaining began August 22, 1981. The Union hadprepared an initial proposal, provided to Respondent inadvance. Respondent not having reviewed it, the firstsession was spent in going over each union demand. Atthe second session, September 5, the third, September 1,and the fourth, September 18, 1981, proposals were madeby Respondent and there was some agreement. Clausesreferring to dues-checkoff, management rights, bargain-ing unit work, new hire and termination lists, grievanceprocedure, leaves of absence, and wages remained atissue. At the end of the fourth session it was agreed thata meeting limited to Respondent's counsel, Crawford,and the union representative representative, Christ, mightbe profitable. That meeting took place on October 2,1981. Crawford and Christ agreed that it would be bestto determine quickly whether an agreement was possible,and each representative was to confer with his principaland return with a proposal "close to a final offer," afterwhich another bargaining session could be scheduled toresolve outstanding differences.On October 14, 1981, the Union presented its offer, amajor change being agreement to Respondent's manage-ment-rights clause but for the rights to contract out, orunilaterally to sell, close, or relocate, and adding a griev-ance procedure. Christ had scheduled a meeting with the'0 Surles' explanation of his meaning, that since he would execute anynegotiated settlement it must contain what he agreed to give, is disingen-uous and does not disguise his intention to retain the status quo at allcosts.union members for the night of November 3, but did notreceive Respondent's offer until that afternoon, when itwas given him by Crawford with the comment, "Here itis, but you're not going to like it."Respondent's proposed "close to a final offer" re-mained close to its previous offers except where reducedand made more restrictive. The management-rightsclause remained as previously except for the addition ofa new provision requiring employee polygraph examina-tions on demand. Holiday and vacation pay were re-duced by a day. Drivers' vacation pay was reduced byhalf. Health insurance was completely withdrawn.Wages were covered by a "Wage Schedule" naming cur-rent employees and leaving no agreement for futurehires. The Employer reserved complete rights to hire,fire, and discipline without recourse, as well as to con-tract out work, sell, or relocate.The union membership met and adopted the followingresolution:The Company offer is hereby rejected as an obviousattempt at surface bargaining. Our representative ishereby directed to file appropriate unfair laborpractice charges against the company. Our bargain-ing committee is also authorized to call a strike atany time should the company continue to refuse tobargain in good faith.On November 5 the parties met again. Christ directedRespondent's attention to existing benefits having beenremoved from negotiation, including loss of vacationpay, loss of paid holiday, and loss of health insurance,and to the wage scale being limited to current employ-ees, asking whether this had been an oversight. He wasassured that reduction of current benefits and the wageprovisions were intentional, and that the proposal stoodas made.While Section 8(a)(5) of the Act specifically providesthat any party to collective bargaining cannot be com-pelled to agree to a proposal or to make a concession, ithas often been reiterated that the Act establishes a duty"to enter into discussion with an open and fair mind, anda sincere purpose to find a basis of agreement."" Evenwhere there is apparent compliance with the physical re-quirements of bargaining, an examination of all the cir-cumstances of the matter may show that there was infact an attempt to frustrate agreement. The Board hasbeen afforded flexibility to determine whether a party'sconduct at the bargaining table evidences a real desire tocome into agreement.'2Where an employer insists on aset of terms which would place the employees and theUnion in a worse, or no better, economic position thanhad there been no contract at all, thereby demonstratinga desire to penalize the employees, undermine the Union,or reject collective bargaining, a finding that it has actedin bad faith is inescapable. In the matter at hand the em-"' NLRB v. Herman Sausage Co., 275 F.2d 229, 231 (5th Cir. 1960),and other citations at United Contractors Inc., 244 NLRB 72 (1979).12 NLRB v. Hospitality Motor Inn, 667 F.2d 562, 563 (6th Cir. 1982),enfg. 249 NLRB 1036 (1980), and citing NLRB v. Insurance Agents, 361U.S. 477, 478 (1960).644 PALESTINE BOTTLING CO.ployer approached the bargaining table unreconciled toits employees' selection of a bargaining representative,loathe to accept the collective-bargaining principle, de-termined not to surrender in material respects the fullfreedoms it previously enjoyed to unilaterally regulate itslabor relations, and with no serious desire to reach agree-ment on any basis other than one subverting the Union'sbargaining status. It is no answer that Respondent wouldhave entered into a contract had the Union only accept-ed the offer-the terms proposed were such that theUnion could not accept them without violating its trustto the employees it represented.1sWhile a reduction inbenefits alone might not establish bad faith, where it iscoupled with rigidly holding the line in other areas andwith other unfair labor practices prior to and during ne-gotiations it is an indication of bad-faith bargaining."Here Respondent had refused to agree to a dues-checkoffwhile providing no reasonable economic or philosophicalbasis,15had insisted on a management-rights clausewhich left employees with no avenue of redress fromunilateral control by the employer not only to wages andworking conditions but from the possibility of destroyingjobs by subcontracting, sale, or relocation,'shad by allits actions demonstrated to the employees that it stoodby its preelection statements that the Union would not beof any help to the employees since management wouldcontinue to operate as it had in the past, and had re-duced vacation time and pay.'7Respondent's failure todefine, explain, or advocate its position and instead its at-tempt to force on the Union a reduction of prior work-ing conditions are indicia of its lack of good faith. 1 It isinimical to the principles of good-faith bargaining for anemployer to offer, without adequate explanation, propos-als less favorable than those previously offered and re-jected"9and it is equally inimical to offer proposals lessfavorable than conditions existing prior to selection ofthe Union as bargaining representative, for this directlyseeks to dilute the Union's effectiveness and its ability torepresent its members.20While Respondent's proposalswere not per se violations, the totality of its conduct,both at and away from the bargaining table, clearly dem-onstrate what I hereby find to constitute an intent tofrustrate meaningful bargaining, in violation of Section8(a)(5) of the Act.21D. Failure to ReinstateThe Union's resolution, previously quoted in full, wasread at the bargaining session of November 5, 1981. TheEmployer's response was to make no further proposalsto change the situation which I have found to constitutesurface bargaining, an unfair labor practice. Four dayslater, on November 9, 1981, in what can only be found'sM" Sytenm, 129 NLRB 527, 549 (1960).14 Electri-Flex Co., 238 NLRB 713, 731 (1978).16 Rockingham Machine-Lunex Cc; v. NLRB, 665 F.2d 303 (8thCir.1981); Mamrrtt Corp, 258 NLRB 755 (1981).t' Hickenbotham Bmros., Ltd., 254 NLRB 96 (1981); Hospitality MotorInn, supra.I' Edward J. Alexander, 235 NLRB 1500 (1978).s Hudson Chemical Co., 258 NLRB 152 (1981).'" Carpenters Local 1780, 244 NLRB 277 (1979).'o Seattle-First National Bank, 241 NLRB 753 (1979).2a Parkview Nursing Center 11 Corp., 260 NLRB 243 (1981).to be a result of Respondent's continued bad-faith bar-gaining, the Union began a strike which continued untilthe unconditional offer of the strikers to return to workon January 8, 1982.I find that the strike was an unfair labor practicestrike. The strikers were therefore entitled to reinstate-ment on their application. Respondent's failure to rein-state such strikers, discharging if necessary any strike re-placement, is clearly a violation of Section 8(a)(1) and (3)of the Act, and I so find.22CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time employees em-ployed at Respondent's Palestine facility, excluding allcasual employees, guards, watchmen and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. By interrogating employees, by threatening employ-ees with loss of employment, by threatening employeeswith more onerous working conditions and loss of exist-ing benefits, by threatening employees that certificationof union representation will be ineffective, and by solicit-ing employee grievances, Respondent has interferedwith, restrained, and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act, and en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5. By withholding the payment of sick pay due toFrank Fletcher in order to discourage membership in alabor organization, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(1) and(3) of the Act.6. By failing and refusing to bargain collectively withthe Union as the representative of its employees, Re-spondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)X5)of the Act.7. By failing and refusing to reinstate unfair labor prac-tice strikers on or about January 8, 1982, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act.THE REMEDYHaving found that Respondent violated Section8(a)(l), (3), and (5), of the Act, I recommend that it berequired to cease and desist therefrom, and in any othermanner interfering with, restraining, or coercing its em-ployees in the exercise of their rights under Section 7 ofthe Act.Having been found that Respondent discriminatorilyrefused to reinstate the unfair labor practice strikers on*2 NLRB v. Mackay Radio & Telegraph Co., 304 U.S. 953 (1938);Mastro Plastics Corp. v. NLRB, 350 U.S. 270, 286-287 (1956); InternationalTelephone & Telegraph Corp., 166 NLRB 592 (1967), enfd. 435 F.2d 1308(1971); Carpenters Local 1780, supra.645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir unconditional January 8, 1982 application to returnto work, I recommend that Respondent be required tooffer them immediate and full reinstatment to theirformer or substantially equivalent positions, without prej-udice to their seniority or other rights and privileges, dis-charging if necessary any replacements, and shall makethem whole for any loss of pay they may have sufferedas a result of the discrimination against them from Janu-ary 8, 1982. Backpay shall be computed in accordancewith the formula set forth in F. W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977). See generally Isis plumbing Co., 131 NLRB716 (1962). Respondent shall be required to post an ap-propriate notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed23ORDERThe Respondent, Palestine Coca Cola Bottling Co.,Inc., of Palestine, Texas, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Interrogating employees as to union activities.(b) Threatening employees with loss of employment,with imposition of more onerous working conditions orwith loss of current benefits.(c) Creating an impression among employees that theselection of union representation will be ineffective.(d) Soliciting employee grievances.(e) Withholding sick pay payments to discourageunion activity.(f) In any manner engaging in surface bargaining orother bargaining not in good faith, without real intentionof reaching an agreement with the Union as the exclu-sive representative of the employees in the unit referredto above.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act.(a) On request, bargain collectively in good faith withthe Union as the representative of the employees in theunit referred to above.(b) Offer to the striking employees who made uncondi-tional application to return to work on January 8, 1982,immediate and full reinstatment to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights previously enjoyed, and make themwhole for any loss of pay or other benefits suffered byreason of the discrimination against them in the mannerdescribed above in the section entitled "The Remedy."(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-23 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at Respondent's facility at Palestine, Texas,copies of the attached notice marked "Appendix."24Copies of said notice, on forms provided by the RegionalDirector for Region 16, after being signed by Respond-ent's authorized representative, shall be posted immedi-ately upon receipt thereof and maintained by Respondentfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.24 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about their unionactivities or those of other employees.WE WILL NOT threaten employees with loss of em-ployment or plant closure for engaging in union activi-ties.WE WILL NOT threaten employees with imposition ofmore onerous working conditions for engaging in unionactivities.WE WILL NOT threaten employees with loss of currentbenefits for engaging in union activities.WE WILL NOT solicit employee grievances to discour-age union activities.WE WILL NOT withhold sick pay payments to discour-age union activities.WE WILL NOT engage in "surface bargaining" or otherbargaining not in good faith, without any real intentionof reaching an agreement with the Union as the repre-sentative of the employees.WE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of their Sec-tion 7 rights.WE WILL, on request, bargain collectively in goodfaith with the Union as the representative of the employ-ees in the unit referred to above. The collective-bargain-ing period will begin from the date when we com-menced to bargain in good faith, and the Union's certifi- PALESTINE BOTTLING CO.cation will be extended for a period of I year from thedate when we begin to bargain in good faith with theUnion.WE WILL, to the extent we have not already done so,offer full reinstatement to their old jobs or, if those jobsno longer exist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges,to all striking employees who made unconditional appli-cation to return to work on January 8, 1982, dismissing ifnecessary any persons hired on or after November 9,1981.WE WILL make whole, with interest, all striking em-ployees who made unconditional application to return towork on January 8, 1982, for loss of pay resulting fromour failure to offer them immediate reinstatement follow-ing the end of the strike on January 8, 1982.PALESTINE COCA COLA BOTTLING CO.,INC.647